internal_revenue_service number release date index number ------------------- ----------------------------- ----------------------------------- ------------------------ ---------------------------------------- -------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-125724-06 date date legend ------------------- husband ------------------------ wife -------------------------------- corporation -------------------------- date ----------------------- date ------------- date ------------------ date x --------- ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------- y z court dear --------------------------------------------- this responds to your joint request dated date for a private_letter_ruling regarding sec_1041 and sec_2512 of the internal_revenue_code code specifically you request whether sec_1041 will apply to the proposed transfer by husband to wife of certain shares in corporation and whether sec_2512 will apply to the proposed transfer facts on date husband and wife executed a separation and property settlement agreement first agreement providing for a division of property in settlement of their --- --- ------------------------------------------------------------------ plr-125724-06 marital and property rights on date the first agreement was approved by the court and husband and wife were granted a divorce on that date at the time of the divorce husband was president and chief_executive_officer of corporation a publicly traded company and he owned approximately of the outstanding shares of corporation paragraph f of the first agreement obligates husband to include in his last will and testament a provision that if wife survives husband then wife is to receive a certain number of shares of common_stock in corporation determined on a formula described in paragraph f paragraph f provides an alternative bequest of cash or other_property if husband does not own any corporation shares at his death husband now wishes to eliminate the obligation regarding the transfer of corporation stock at his death on date he began negotiations with wife regarding the transfer of corporation stock during his lifetime on date husband and wife executed a document entitled agreement in partial satisfaction of contingent claim second agreement under the second agreement when the second agreement becomes effective husband will transfer to wife of the number of shares in corporation that would be payable under paragraph f of the first agreement if husband died on the effective date of the second agreement in exchange wife agrees to release and extinguish one-half of her claim under paragraph f such that if she survives husband the number of corporation shares that husband’s estate would be obligated to pay wife under paragraph f would be reduced by one-half the second agreement is conditioned on receipt of a favorable ruling from the internal_revenue_service on the rulings requested in this private_letter_ruling request the second agreement provides that in the event the service issues a favorable ruling the parties will submit the second agreement to the court for approval to amend first agreement husband is currently age and wife is currently age it has been represented that on the date the second agreement was executed husband and wife were in good health that husband and wife have been negotiating at arm’s length in arriving at the terms of the second agreement that each has been represented by independent legal counsel of his or her own selection and that there is no agreement express or implied regarding how wife will use the property transferred to her pursuant to the second agreement husband and wife request two rulings that the proposed transfer of corporation stock will not result in taxable_income or gain to either husband or to wife and that the proposed transfer of corporation stock will not result in a taxable gift by either husband or wife plr-125724-06 law and analysis issue 1-income tax consequences on transfer of corporation stock sec_1041 of the code provides that no gain of loss is recognized on the transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 of the code provides that in the case of any transfer of property described in sec_1041 the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1041 of the code provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within year after the date on which the marriage ceases or is related to the cessation of the marriage q a-7 of sec_1_1041-1tof the temporary income_tax regulations provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 of the code and the transfer occurs not more than six years after the date the marriage ceases the regulations provide that a divorce_or_separation_instrument includes a modification or amendment to the decree or instrument the regulations further provide that any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than six years after the cessation of the marriage is presumed to be not related to the cessation of the marriage the regulations allow a taxpayer to rebut the presumption by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage sec_71 of the code provides that the term divorce_or_separation_instrument means a decree of divorce or separate_maintenance or a written instrument incident to such a decree a written_separation_agreement or a decree not described in subparagraph requiring a spouse to make payments for the support or maintenance of the other spouse in the present case it has been represented that the parties will elect to have the provisions sec_1041 apply under the first agreement the parties originally contemplated that husband would make a testamentary gift of corporation stock not an inter_vivos gift of corporation stock to wife the facts submitted and the representations made indicate that the parties will modify the first agreement to effectuate the transfer of property owned at the time of the cessation of the marriage with court approval under the temporary regulations a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument consequently any order from the divorce court that modifies an original divorce_or_separation_instrument must be considered plr-125724-06 related to the cessation of the marriage even if the order occurs years after the divorce in addition under the regulations a transfer made to effect the division of property owned by the former spouses at the time of the cessation of the marriage is considered related to the cessation of the marriage accordingly based on facts of the case and the representation made we conclude that the proposed transfer by husband to wife of corporation stock owned by the parties at the time of the cessation of the marriage will qualify for non-recognition under sec_1041 as a transfer of property incident_to_divorce thus the proposed transfer of corporation stock will not result in taxable_income or gain to either husband or to wife issue 2-gift tax consequences of transfer of corporation stock sec_2511 of the code provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 of the code provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration shall be deemed a gift sec_2516 of the code provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the three-year period beginning on the date one-year before the agreement is entered into whether or not the agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to the agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth prior to amendment by sec_425 of the deficit_reduction_act_of_1984 the act and effective before date sec_2516 of the code provided that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within two years thereafter whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to the agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth the act expanded the application of sec_2516 to include agreements entered into within one year after the divorce occurs sec_25_2516-1 of the gift_tax regulations provides that transfers of property or interests in property made under the terms of a written_agreement between spouses in settlement of their marital or property rights are deemed to be for an adequate and full plr-125724-06 consideration in money_or_money's_worth whether or not the agreement is approved by a divorce decree if the spouses obtain a final decree of divorce from each other within two years after entering the agreement sec_2053 of the code provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for claims against the estate as shall be allowable by the laws of the jurisdiction under which the estate is being administered under sec_2053 the deduction allowed for claims against the estate when founded on a promise or agreement is limited to the extent the claim was contracted bona_fide and for an adequate_consideration in money or moneys worth sec_2043 of the code provides a general_rule that for estate_tax purposes the relinquishment or promised relinquishment of marital rights in a decedent's property or estate is not considered to any extent a consideration in money_or_money's_worth however sec_2043 provides effective in the case of estates of decedents dying after date that for purposes of sec_2053 a transfer of property that satisfies the requirements of sec_2516 shall be considered to be made for an adequate_consideration in money_or_money's_worth see also revrul_60_160 1960_1_cb_374 regarding the deduction of amounts paid pursuant to a property settlement agreement to which sec_2516 does not apply in the present case husband and wife executed the first agreement relative to their marital and property rights on date and on date the court issued the decree of divorce therefore husband's obligation to make the testamentary transfer under the agreement is within the purview of sec_2516 of the code further under sec_2043 the transfer of stock to be made to wife at husband's death pursuant to paragraph f of the settlement agreement would be treated as made for adequate_and_full_consideration in money_or_money's_worth for purposes of sec_2053 thus if husband were to die survived by wife the value of the stock subject_to the transfer required under paragraph f would be deductible under sec_2053 as a claim against the estate for estate_tax purposes as discussed above under the terms of second agreement husband agrees to transfer currently to wife of the number of shares in corporation that would otherwise be payable under paragraph f if husband died on the agreement effective date in exchange wife is relinquishing her right to receive on husband’s death provided she is then living one-half of the number of shares otherwise payable pursuant to paragraph f as noted above the payments to be made pursuant to paragraph f of settlement agreement come within the purview of sec_2516 and therefore would be treated as made for adequate_and_full_consideration for gift and estate_tax purposes plr-125724-06 husband is aged and wife is aged and it has been represented that both were in good health on the date the second agreement was executed that the second agreement was the product of arm’s length negotiation and that both parties have been represented by counsel according in view of the terms of the settlement and based on the facts submitted and representation made we conclude that the proposed transaction will constitute transfers by husband and wife for adequate_consideration that will not result in a taxable gift by either husband or wife compare revrul_79_118 1979_1_cb_315 concluding under the circumstances presented that additional_amounts paid pursuant to the donor's voluntary agreement to increase support payments made under a separation agreement constituted taxable_gifts by the donor the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used as precedent donna welch senior technician reviewer branch office of associate chief_counsel income_tax accounting sincerely
